MEMORANDUM*
Thomas S. Hughes appeals his sentence, imposed following his guilty plea to three counts of securities fraud and one count of criminal contempt. The sentencing preceded the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). The sentence was thus imposed at a time when the district court understandably believed the Sentencing Guidelines to be mandatory. Booker held otherwise, though. See United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). Since the sentence was based upon facts found by the judge rather than by a jury, and since the original sentencing judge is no longer available, due to Judge Manella’s resignation from the district court, the sentence must be vacated and the case remanded for a full resentencing hearing. See United States v. Sanders, 421 F.3d 1044, 1052 (9th Cir.2005).
SENTENCE VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.